Citation Nr: 1440858	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  08-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for a skin disorder, to include as a result of herbicide exposure, contaminated water at Camp Lejeune, and/or excessive heat and sun during service.

4.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted service connection for PTSD and assigned an initial 10 percent evaluation; denied service connection for a gastrointestinal disorder; and denied service connection for a skin disorder.  

Subsequently, in a December 2007 rating decision, the RO increased the initial evaluation for PTSD to 30 percent; the Veteran continued the appeal for the assignment of a higher initial evaluation.  In July 2009, the Board, among other actions, affirmed the RO's denial of an initial evaluation in excess of 30 percent for PTSD.  The Board notes that the claims for service connection for a gastrointestinal disorder and a skin disorder were remanded. 

The Veteran appealed the Board's July 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Order, the Court granted the parties' Joint Motion to vacate and remand that portion of the Board's decision that denied entitlement to an initial evaluation in excess of 30 percent for PTSD for action consistent with the directives contained in the joint motion. 

In June 2010, the Board again denied entitlement to an initial evaluation in excess of 30 percent for PTSD.  The Veteran appealed that decision to the Court.  Pursuant to a Memorandum Decision, the Court, in a December 2011 Order, vacated that decision and the appeal of that issue was remanded to the Board. 

The case was returned to the Board in August 2012, at which time the Board denied the claim for service connection for a skin disorder, to include as a result of herbicide exposure, and remanded the claims for service connection for a gastrointestinal disorder and an initial evaluation in excess of 30 percent for PTSD.  The Veteran appealed the August 2012 decision to the Court, which, in a January 2013 Order, granted the parties' Joint Motion to vacate and remand that portion of the Board's decision that denied the claim for service connection for a skin disorder.

In July 2013, the Board again remanded the claim for service connection for a gastrointestinal disorder and for an initial evaluation in excess of 30 percent for PTSD to implement the directives of the August 2012 Board remand.  The Board also remanded the claim for service connection for a skin disorder for further development, to include obtaining a new VA examination.  

The case is now returned to the Board for appellate review.

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As previously stated above, the Board, in August 2012 and July 2013, remanded the claims for service connection for a gastrointestinal disorder and for an initial evaluation in excess of 30 percent for PTSD.  Specifically, the Board remanded the gastrointestinal disorder claim to obtain an addendum opinion to the January 2010 VA examination.  To date, no such opinion has been requested by the AOJ.  In addition, the Board remanded the PTSD claim to obtain a new contemporaneous VA examination.  That examination was performed; however, the AOJ failed to consider the new evidence, readjudicate the PTSD claim and issue a supplemental statement of the case (SSOC).  Under VA law, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, as the Board finds that the AOJ did not substantially comply with the August 2012 and July 2013 remands, another remand is required to implement those directives.  

In response to the July 2013 Board remand, the AOJ scheduled a new VA examination for the Veteran's skin disorder to determine the etiology of any current skin disorder, to include as a result of herbicide exposure, contaminated water at Camp Lejeune, and/or excessive heat and sun during service.  (The Board notes that at the time of the Veteran's last VA examination in January 2010, the examiner did not find that a skin disorder was present; however, VA treatment records reflected diagnosis and treatment for rosacea.)  An April 2014 VA email indicated that the Veteran had cancelled his scheduled VA dermatology examination.  In a subsequent May 2014 SSOC, the AOJ readjudicated the service connection claim for a skin disorder based on the evidence of record and denied the claim.  Following the receipt of the SSOC denying his claim, the Veteran requested an additional six months for testing by his own physician for his skin disorder.  See May 2014 SSOC notice response.  

The Board notes that although the VA has a duty to assist in developing the claim at issue, this is not a one way street and that the Veteran cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate with the process so that his claim may be fully developed.  Wood v. Derwinski, 1 Vet. App. 190 (1991); see 38 C.F.R. § 3.159(c) (2013).  Although the Veteran has requested examination of his skin disorder by his private physician, the Board finds that a VA examiner may be better equipped to opine as to the etiology of the Veteran's skin disorder, especially as it may relate to any exposure to contaminated water at Camp Lejeune.  Of course, the Veteran is permitted to submit his own private medical evidence, including the results of any private examination, in support of his claim; however, the Board finds that the Veteran is also obligated to cooperate in the full development of his claim.  Therefore, on remand, another attempt should be made to have the Veteran examined by a VA examiner to address the etiology of any current skin disorder, to include as a result of herbicide exposure, contaminated water at Camp Lejeune, and/or excessive heat and sun during service.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

The Board also notes that in addition to the request for a new VA examination for a skin disorder, the Board also directed the AOJ to verify the Veteran's dates of service at the U.S. Marine Corps Base Camp Lejeune.  The record does not reflect any indication that such development was done.  As such, on remand, the AOJ must verify the dates of any service at Camp Lejeune.  See Stegall, supra.  

Next, the Board notes that the record reflects that there are additional VA treatment records not currently associated with the electronic claims file.  Specifically, the May 2014 SSOC indicates that VA treatment records through April 2014 were reviewed prior to its adjudication of the claim.  These records, including any outstanding records, must be associated with the claims file before further appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board observes that, in a January 2008 statement, the Veteran indicated that he wished to appeal his claim for service connection for a sleep disorder; a claim that had been denied in a May 2007 rating decision.  The Board construes this statement, which was filed within one year of the rating decision, as a timely filed notice of disagreement.  38 U.S.C.A. § 7105(b) (West 2002).  Therefore, the Veteran is entitlement to be furnished a statement of the case (SOC) which addresses this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for issuance of a SOC.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for the Veteran's gastrointestinal disorder, skin disorder and service-connected PTSD that are not currently of record, including those VA treatment records from December 2013 onward.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the paper claims file or virtual record.

2.  The AOJ must implement the outstanding directives of the Board's July 2013 remand as follows: 

a. The AOJ should contact the appropriate service department to verify the dates of the Veteran's service at Camp Lejeune (note that his daughter's birth certificate dated in September 1970 shows that she was born at the Naval Hospital at Camp Lejeune).  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the AOJ with respect to the claim.

b. After the above development has been completed, the AOJ should obtain an addendum opinion to the January 2010 VA examination for his gastrointestinal disorder by the same examiner or another appropriately qualified examiner, if he is not available.  The examiner should be provided access to the Veteran's electronic claims file along with a copy of this REMAND.  All appropriate testing should be conducted.

After a review of the record on appeal, the examiner should respond to the following:

i. Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD aggravates his hiatal hernia and/or gastroesophageal reflux disease (GERD)?  If no aggravation is found, the examiner should so state.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

ii. If the hiatal hernia and/or GERD cannot be regarded as having been caused or aggravated by the Veteran's PTSD, the examiner should provide an opinion addressing whether they are at least as likely as not (50 percent or greater probability) traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is in any other way causally related to his military service.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinions offered.

3.  Then, the AOJ should schedule the Veteran for a VA dermatology examination if possible during an active stage of the Veteran's skin disorder.  The examiner should be provided access to the Veteran's electronic claims file along with a copy of this REMAND.  All appropriate testing should be conducted.  

After a review of the record on appeal, the examiner should respond to the following:

a. Identify all current dermatology disorders found to be present, i.e. rosacea, etc.  

b. Is it at least as likely as not (50 percent or greater probability) that any current skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to herbicides in Vietnam, contaminated water at Camp Lejeune, North Carolina, and/or excessive heat and sun during his service.  In providing this opinion, it is acknowledged that rosacea is not considered as presumptively related to herbicide exposure and/or exposure to contaminated water at Camp Lejeune; but the examiner is asked to determine in the Veteran's individual case if his rosacea (or other diagnosed skin disorder) is directly related to his military service.  The examiner should also consider that the Veteran has stated that he suffered from skin rashes in service.

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinions offered.

4.  The AOJ should furnish a SOC to the Veteran addressing the issue of entitlement to service connection for a sleep disorder.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal of this issue from the May 2007 rating decision.  This issue should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.  

5.  Then, the AOJ should review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  

6.  Then, the AOJ should readjudicate the claims of entitlement to an initial evaluation in excess of 30 percent for PTSD; service connection for a gastrointestinal disorder, to include as a result of herbicide exposure; and service connection for a skin disorder, to include as a result of herbicide exposure, contaminated water at Camp Lejeune, and/or excessive heat and sun during service.  

If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



